DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-15, 19-25, 27-28, 30, 34-35, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US2016/0061569).
Regarding claims 1, 20 and 35, Fernandez discloses a barrier 10 (multi-panel armor structure 10 - Fig. 1a; also see embodiment of Fig. 11 showing same structure having additional duplicate sections, para [0089]), comprising:  
a continuous sheet (Par. 0048: “multi-panel armor structure 10 includes a continuous piece of high-strength laminate material (or other layered material) forming a plurality of armor panels and one or more hinge portions between adjacent panels”; see also Fig. 11, Par. 0089); clearly seen in Fig. 1a, 10 and 11)  each which is configured to contact a support surface (clearly seen in Fig. 1a, 10 and 11) 
a plurality of rigid sections 121, 122, 123 attached to or incorporated into the continuous sheet (clearly seen in Fig. 1a); and a plurality of hinges 141, 142 between the plurality of rigid sections (Fig. 1a), wherein the plurality of rigid sections forms a plurality of stories between two opposing surfaces (clearly seen in Fig. 7d Par. 0074 and 0076: “Yet further embodiments may include multiple (repeating) patterns of panels of hinge portions according to any of the embodiments in FIGS. 1a, 1b, 7a-7k, or may include combinations of one or more patterns of panels and hinge portions according to those embodiments”); the plurality of rigid sections defining gaps therebetween and
the plurality of hinges formed from portions of the continuous sheet (hinge portion is a flexible section of the continuous piece of material; para [0049]; also see embodiment of Fig. 11 showing same structure having additional duplicate sections, para [0089]); each of the plurality of Hinges is adjacent to a corresponding one of the gaps (clearly seen in Fig. 1a)
wherein the barrier is configured to be switchable between an at least partially collapsed state and an at least partially expanded state (collapsed state shown in Fig.2a/2b & partially expanded state shown in Fig. la; also see embodiment of Fig. 11 showing same structure having additional duplicate sections, para [0089]). Applicant gives the special definition of “stories” as being “"Stories" are defined as the number of rigid sections 206 in the vertical direction of the barriers 200a-d, which is what stories is limited to.  
Regarding claim 4, Fernandez discloses the barrier of claim 1, and further discloses wherein the continuous sheet includes an uncut sheet (continuous piece of material forming structure 10 formed from single sheet - see Fig. la; para [0052]).
Regarding claim 5, Fernandez discloses the barrier of claim 1, and further discloses wherein the continuous sheet includes a plurality of layers (continuous piece of material includes one or more layers of composite material - see Fig. 3; para [0052]).
Regarding claim 6, Fernandez discloses the barrier of claim 5, and further discloses wherein the plurality of layers includes: at least one first layer (exterior layer 30 - Fig. 4); at least one second layer (exterior layer 36 - Fig. 4); and at least one third layer that is disposed between the at least one first layer and the at least one second layer (32/34 - Fig. 4); wherein the at least one first layer and/or the at least one second layer exhibits better abrasion resistance, ultra-violet light resistance, or water resistance than the at least one third layer (external sheet layer 30/36 can be made with high-strength composite materials such as carbon fiber or fiberglass to provide better abrasion, ultra-violet light, or water resistance; para [0052]-[0054]).
Regarding claim 7, Fernandez discloses the barrier of claim 6, and further discloses wherein each of the plurality of rigid sections is disposed between at least one of the at least one first layer and the at least one third layer, the at least one second layer and the at least one third layer, or in the at least one third layer (additional piece of rigid material such as plastic, metal, or wood can be disposed in plurality of layer between exterior layers 30/36; para [0066]).
Regarding claims 8 and 9, Fernandez discloses the barrier of claim 1, wheren that the plurality of rigid sections may be provided in any number desired (para [0089]) which includes an even number.
Regarding claim 10, Fernandez discloses the barrier of claim 1, and further discloses wherein the plurality of rigid sections includes a plurality of rigid panels that are distinct from the continuous sheet (additional rigid panels made of plastic, metal, wood, or fiberglass are adhered to continuous sheet for enhancing rigidity; para [0066]).
Regarding claim 11, Fernandez discloses the barrier of claim 10, and further discloses wherein each of the plurality of rigid panels is coupled to an exterior surface of the continuous sheet (external panels are adhered to one or more faces of the rigid sections; para [0066]).
Regarding claim 12, Fernandez discloses the barrier of claim 10, and further discloses wherein the plurality of rigid panels are disposed in the continuous sheet (additional piece of rigid paneling such as plastic, metal, or wood can be disposed in between plurality of layer; para [0066]).
Regarding claim 13, Fernandez discloses the barrier of claim 1, and further discloses wherein each of the plurality of rigid sections includes at least one of: at least one thermoplastic that is laminated on the continuous sheet; at least one of an epoxy or resin that is impregnated into the continuous sheet; or a plurality of stitches (resin transfer molding is used to form plurality of rigid sections, impregantion of resin is inherent; para [0061]).
Regarding claim 14, Fernandez discloses the barrier of claim 1, and further discloses wherein the barrier exhibits a single degree of freedom when switching between the at least partially collapsed state and the at least partially expanded state (armor structure moves along horizontal axis, in upright position, when moving from folded state to partially unfolded state - see Fig. 2a & la).
Regarding claim 15, Fernandez discloses the barrier of claim 1, wherein each of the portions of the continuous sheet that form the plurality of hinges exhibits a thick membrane fold (plurality of panels and hinges form accordion, exhibiting thick membrane fold - see Fig. 2a/2b; para [0017]).
Regarding claim 16 and 31, Fernandez discloses the barrier of claim 1, and in an alternative embodiment, discloses a multi-panel armor structure wherein the plurality of hinges plurality of rigid sections 42, connect via hinge sections 44, intersect to single vertex seen in Fig. 7k; para [0075]), wherein the plurality of hinges that intersect at the at least one vertex are non-collinear (plurality of hinge sections are non-collinear - Fig. 7k; see Par. 0076: patterns of panels of hinge portions according to any of the embodiments in FIGS. 1a, 1b, 7a-7k, or may include combinations of one or more patterns of panels and hinge portions according to those embodiments.). 
Regarding claim 19, Fernandez discloses the barrier of claim 1, and further discloses at least one brace coupled to at least some of the plurality of rigid sections (one or more leg/support members 70 support the structure in an upright orientation - Fig. 10; para [0088]).
Regarding claim 21, Fernandez discloses the method of claim 20, and further discloses wherein providing a continuous sheet (continuous piece of material 20 - Fig. 4) includes providing at least one first layer (30 - Fig. 4) and at least one second layer (36 - Fig. 4), the at least one first layer and the at least one second layer forming two opposing exterior surfaces of the continuous sheet (both layers form the exterior surfaces of continuous piece of material - see Fig. 4).
Regarding claim 22, Fernandez discloses the method of claim 21, and further discloses wherein providing a continuous sheet includes providing at least one third layer disposed between the at least one first layer and the at least one second layer, the at least one first layer and the at least one second layer exhibiting at least one of an abrasion resistance, ultra-violet light resistance, or water resistance that is greater than the at least one third layer (external sheet layer 30/36 can be made with high-strength composite materials such as carbon fiber or fiberglass to provide better abrasion, ultra-violet light, or water resistance; para [0052]-[0054]).
Regarding claim 23, Fernandez discloses the method of claim 21, and further discloses wherein defining a plurality of rigid sections on the continuous sheet Includes disposing a plurality of rigid panels between the at least one first layer and the at least one second layer (additional piece of rigid material such as plastic, metal, or wood can be disposed in plurality of layer between exterior layers 30/36; para [0066]).
Regarding claim 24, Fernandez discloses the method of claim 21, and further discloses wherein defining a plurality of rigid section on the continuous sheet includes attaching a plurality of rigid panels to at least one of the two opposing exterior surfaces of the continuous sheet (additional rigid panels made of plastic, metal, wood, or fiberglass are adhered to continuous sheet for enhancing rigidity; para [0066]).
Regarding claim 25, Fernandez discloses the method of claim 20, and further discloses wherein defining a plurality of rigid sections on the continuous sheet includes at least one of:
laminating at least one thermoplastic on a plurality of regions on the continuous sheet; impregnating the plurality of regions of the continuous sheet with at least one of an epoxy or resin; or forming a plurality of stitches on the plurality of region of the continuous sheet (resin transfer molding is used to form plurality of rigid sections; para [0061]).
Regarding claim 27, Fernandez discloses the method of claim 20, and while the main embodiment does not specifically disclose wherein defining the plurality of rigid sections on the continuous sheet includes forming an even number of stories of the plurality of rigid sections, in a further embodiment, Fernandez teaches that the plurality of rigid sections may be provided in any number desired (see Fig. 11; para [0089]).
Regarding claim 28, Fernandez discloses the method of claim 20, and while the main embodiment does not specifically disclose wherein defining the plurality of rigid sections on the see embodiment of Fig. 11 showing same structure having six rigid sections, which would form six stories when placed in a folded state, similar to Fig. 2a; para [0089]).
Regarding claim 30, Fernandez discloses the method of claim 20, and further discloses wherein forming a plurality of hinges includes forming at least some of the plurality of hinges to include a thick membrane fold (plurality of panels and hinges form accordion, exhibiting thick membrane fold - see Fig. 2a/2b; para [0017]).
Regarding claim 34, Fernandez discloses the method of claim 20, and further discloses coupling at least one brace to at least some of the plurality of rigid sections (one or more leg/support members 70 support the structure in an upright orientation - Fig. 10; para [0088]).
Regarding claim 37, Fernandez discloses the method of claim 35, and further discloses after switching the barrier from the at least partially collapsed state to an at least partially expanded state, coupling at least one brace to the barrier and/or expanding the at least one brace (leg/support member 70 - Fig. 10), the at least one brace configured to apply a force to the barrier that maintains the barrier in the at least partially expanded state (leg member supports structure 10 in upright position in unfolded state - see Fig. 10; para [0088]).
Regarding claim 38, Fernandez discloses the method of claim 35, and further discloses switching the barrier from the at least partially expanded state to the at least partially collapsed state by folding the plurality of hinges (hinge portions allow pivotal motion from unfolded state to folded state; para [0011]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Pereira (US 7,730,925).
Regarding claims 2, 3, 26, and 29, Fernadez further discloses that embodiments may include multiple (repeating) patterns of panels of hinge portions according to any of the embodiments in FIGS. 1a, 1b, 7a-7k, or may include combinations of one or more patterns of panels and hinge portions according to those embodiments. Furthermore, while embodiments shown in FIGS. 1a, 1b and 7a-7k employ multiple panels of similar shapes and sizes, other embodiments of multi-panel armor structures employ different shaped and/or different sized panels in the same structure. The number of panels and hinge portions, as well as the shape, size and arrangement of panels and hinge portions may be selected, based on the intended purpose and operation of the multi-panel armor structure (Par. 0076).
Fernandez does not expressly disclose wherein the plurality of rigid sections forms a Yoshimura pattern or a modified Yoshimura pattern; or wherein the plurality of rigid sections forms a Miura-ori pattern, a square twist pattern, or a diamond pattern
modified Yoshimura folding pattern demonstrated in Fig. 2) and in a further embodiment, teaches the shape of a Miura-ori pattern, a square twist pattern, or a diamond pattern (Miura-ori folding pattern demonstrated further embodiment in partial expanded/collapsed states in Fig 12A-C).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the barrier to a modified Yoshimura pattern or Miura-Ori Pattern, as taught by Pereira, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Furthermore, the number of panels and hinge portions, as well as the shape, size and arrangement of panels and hinge portions may be selected, based on the intended purpose and operation of the multi-panel armor structure.  

 Claims 18, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Fromme et al (US 3,979,861) [hereinafter Fromme].
Regarding claim 18, 33 and 36, Fernandez discloses the barrier of claim 1, but does not specifically disclose further comprising a plurality of springs coupled to at least some of the plurality of rigid sections. 
Fromme teaches a folding barrier comprising a plurality of springs (17 - Fig. 3) coupled to a plurality of rigid sections (springs coupled to rigid panels A-C, consisting of elements 1 & 2, in order to hold elements 1 and 2 in open or closed position - Fig. 3 & 4; col 4, In 43-48). 
It would have been obvious to one or ordinary skill in the art to combine the barrier of Fernandez and the plurality of springs of Fromme, thereby providing an automatic expansion .

Allowable Subject Matter
Claims 17 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Fernandez discloses the barrier of claim 1, but the prior art does not teach or fairly suggest further comprising one or more spacers positioned on a mountain side of one or more of the plurality of hinges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641